UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 30, 2008 INTERACTIVE INTELLIGENCE, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation) 000-27385 (Commission File Number) 35-1933097 (IRS Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The following information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On January 30, 2008, Interactive Intelligence, Inc. issued a press release describing its results of operations for its fourth quarter and year ended December 31, 2007. See the registrant’s press release attached hereto as Exhibit 99.1, which is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d)Exhibits: The following item is furnished as an exhibit to this current report on Form 8-K: 99.1 Press Release, dated January 30, 2008, issued by Interactive Intelligence, Inc. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interactive Intelligence, Inc. (Registrant) Date:January 30, 2008 By: /s/ Stephen R. Head Stephen R. Head Chief Financial Officer, Vice President of Finance and Administration, Secretary and Treasurer - 3 - EXHIBIT INDEX Exhibit No. Description 99.1 Press Release, dated January 30, 2008, issued by Interactive Intelligence, Inc. - 4 -
